Case
 Case1:19-cv-21996-MGC
      1:19-cv-21996-MGC Document
                         Document98-1
                                  97 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                      Docket09/29/2020
                                                             09/30/2020 Page
                                                                         Page11ofof22



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                        Case No. 19-21996-Civ-COOKE/GOODMAN

  SLAM DUNK, LLC, on behalf of itself
  and all others similarly situated,

        Plaintiff,

  vs.

  CONNECTICUT GENERAL LIFE
  INSURANCE COMPANY,

        Defendant.
  ___________________________________________/
                        ORDER GRANTING MOTION TO DISMISS
        THIS MATTER comes before me on Defendant’s Motion to Dismiss Plaintiff ’s
  Amended Complaint. ECF No. 72. I have reviewed Defendant’s Motion to Dismiss, the
  record, the relevant legal authorities, and the arguments made by the parties at the Motion
  Hearing on September 15, 2020.
        The policy at issue here states that the Monthly Cost of Insurance Rates are determined
  by the insurance company based on its expectations as to future mortality experience. The
  policy also states, in the preceding sentence, that the Monthly Cost of Insurance Rates “are
  based on the Insured’s Attained Age, the type of benefit, the Class of Insured and whether
  premiums for that Insured are paid directly to [Defendant] or through payroll deductions.”
  The plain language of the policy does not support the allegations in the Amended Complaint,
  that this provision requires the insurance company to determine its Monthly Cost of Insurance
  Rates “solely” or “principally” on future mortality experience to the exclusion of the other
  enumerated factors.
        Accordingly, as discussed at the Motion Hearing, it is hereby ORDERED and
  ADJUDGED that Defendant’s Motion is GRANTED and Plaintiff ’s Amended Complaint is
  DISMISSED with prejudice. The Clerk is directed to CLOSE this case.
Case
 Case1:19-cv-21996-MGC
      1:19-cv-21996-MGC Document
                         Document98-1
                                  97 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                      Docket09/29/2020
                                                             09/30/2020 Page
                                                                         Page22ofof22



  DONE and ORDERED in chambers at Miami, Florida, this 29th day of September 2020.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of record




                                            2
